785 F.2d 307
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SHIELDS M. BROWN, (85-3828) Plaintiff-Appellantv.COPPERWELD STEEL COMPANY AND COPPERWELD CORPORATION,Defendants-Appellees.
85-3828
United States Court of Appeals, Sixth Circuit.
1/24/86

ORDER
BEFORE:  ENGEL, CONTIE, and MILBURN, Circuit Judges.


1
This matter is before the Court on the motion to dismiss for lack of jurisdiction filed by the appellee, Copperweld Corporation.  The motion is unopposed.


2
The appeal is from the district court's order of September 17, 1985, which granted Copperweld Corporation's motion to dismiss.  Copperweld Steel Co. remains as a defendant.  The appellant filed her notice of appeal with the district court on October 2, 1985.


3
The order from which the appeal was taken is a nonappealable interlocutory order.  Fewer than all parties were dismissed from the action and the district court did not certify that an appeal could be taken.  See 28 U.S.C. Sec. 1292(b) and Federal Rule of Civil Procedure 54(b).  The right of appeal may be exercised only when final judgment disposing of the cause in its entirety has been rendered.  Catlin v. United States, 324 U.S. 229, 233 (1945); Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976).


4
For the foregoing reasons, it is ORDERED that the appeal be and hereby is dismissed as being prosecuted from a nonappealable interlocutory order.